UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-21981 American Funds Target Date Retirement Series, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: July 31, 2010 Steven I. Koszalka Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments American Funds Target Date Retirement Series® American Funds 2055 Target Date Retirement Fund® Investment portfolio July 31, 2010 unaudited Fund investments Shares Value GROWTH FUNDS — 40.0% AMCAP Fund, Class R-6 $ EuroPacific Growth Fund, Class R-6 The Growth Fund of America, Inc., Class R-6 The New Economy Fund, Class R-6 New Perspective Fund, Inc., Class R-6 New World Fund, Inc., Class R-6 SMALLCAP World Fund, Inc., Class R-6 GROWTH-AND-INCOME FUNDS — 45.0% American Mutual Fund, Inc., Class R-6 Capital World Growth and Income Fund, Inc., Class R-6 Fundamental Investors, Inc., Class R-6 International Growth and Income Fund, Class R-6 The Investment Company of America, Class R-6 Washington Mutual Investors Fund, Class R-6 EQUITY-INCOME AND BALANCED FUNDS — 10.0% American Balanced Fund, Class R-6 Capital Income Builder, Class R-6 The Income Fund of America, Inc., Class R-6 BOND FUNDS — 5.0% U.S. Government Securities Fund, Class R-6 Total investment securities (cost: $8,696,000) Other assets less liabilities (5
